DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goeger Gernot et al. (WO 2017/182095 A1, 26 October 2017), admitted by applicant on the IDS submitted on 25 February 2022. 
Regarding claim 1, Goeger Gernot et al. teaches a spatial optical transmitter comprising: a light source for outputting a light of a single wavelength (Goeger Gernot et al., FIG. 1, single polarization transmitter 1); a modulation unit for modulating the light output from the light source in accordance with a signal to be transmitted (Goeger Gernot et al. teaches in page 9, lines 13-15 adaptive subcarrier modulation at a processing unit (e.g. DSP) of the respective transmitters 1, 1' or can b. Adaptive subcarrier modulation implies a modulation unit); to generate a modulated optical signal of a single polarization (Goeger Gernot et al. teaches in lines 11-12 of page 8 that transmitter 1 is a single polarization transmitter); a transmission-side dividing unit for dividing the optical signal generated by the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goeger Gernot et al., as applied to claim 1 above, in view of  Official notice. 
Regarding claim 2, Goeger Gernot et al. does not expressly teach the spatial optical transmitter according to claim 1, comprising a plurality of units each including the light source, the modulator, the 
However, Official notice is taken that using multiple optical devices through using different wavelengths is known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple units each comprising all the elements of claim 1 where each unit generates and communicates a single wavelength different from each other, un the transmitter of Goeger Gernot et al. because it merely amounts to applying a known technique (i.e., multi-wavelength communication) to a known device (i.e., transmitter of Goeger Gernot et al.) ready for improvement to yield predictable results (i.e., wavelength division multiplexing data communication).
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goeger Gernot et al., as applied to claim 1 above, in view of  Hashimoto (US Patent No. 2016/0013882 A1).
Regarding claim 3, Goeger Gernot et al. does not expressly teach the spatial optical transmitter according to claim 1, comprising: a direction control mirror to control direction of the optical signal output from the transmission-side optical system; a transmission-side beam splitter to divide the optical signal whose direction is controlled by the direction control mirror into a first optical signal and a second optical signal and transmitting the first optical signal to space; and a direction controller to detect a directional deviation of the second optical signal and to control the direction control mirror so that the detected directional deviation is compensated.
Hashimoto teaches in FIG. 2 tracking control mirror 312 to control to output of transmitter 210, demux 311/411 to divide the signal into two signals and angle detector 441 and control circuit 480 to detect the direction deviation of the second signal and control the direction of the mirror to compensate of the deviation.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mirror control system of Hashimoto in the transmitter of Goeger 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MINA M SHALABY/             Examiner, Art Unit 2636